IN THE DISTRICT COURT OF APPEAL
                                            FIRST DISTRICT, STATE OF FLORIDA

CALVIN AUGUSTUS BREWINGTON,                 NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
      Appellant,                            DISPOSITION THEREOF IF FILED

v.                                          CASE NO. 1D16-1402

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 5, 2017.

An appeal from an order of the Circuit Court for Escambia County.
Gary Bergosh, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

OSTERHAUS, JAY, and WINSOR, JJ., CONCUR.